W. SHARP, Judge,
concurring specially.
This case perfectly illustrates the value of a transcript. During a hearing held on May 15,1997, the trial judge, defense counsel, and even the defendanVappellant all recalled that Carmen had lied under oath at the March 26, 1997 hearing by telling the judge her true name was Carmen “Ortiz.” The transcript of the May 15, Í997 hearing shows otherwise. Human memory is ofttimes faulty. This individual’s name is Sanchez but to add to the confusion, we are still referring to her as Carmen Roman.